         Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 1 of 15

Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle S. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone:     (212) 292-5390
Facsimile:     (212) 292-5391
Attorneys for Plaintiff
Bang & Olufsen A/S

                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 BANG & OLUFSEN A/S,
                                                       20-cv-10416 (JPO)
 Plaintiff

 v.                                                     PRELIMINARY
                                                     INJUNCTION ORDER
 15626122961, 18520780903, ALICY2493, AMILA,
 ANDY BOUTIQUE STORE, BBLISHIWO, BLUE
 SKY    GREEN      SEA,   BOOMLY,     BOYCE,
 CAPFUYOU5703, CFORKTY, CZYOUTH0222,
 DEIDEI6666,     DHYYOUTH0113,     DSLKJFO5,
 DTYO31WW, DUXIAOXUELN99075, ESEPRENY
 BABY'S, FFGHM, FGJD7UY63, FGSRTWARTAW,
 FGXXHGRT, FHGDTR, FHGRTRE, FLOWERTON,
 FLTYRJVRG, FULL CAT, GCJAETWRQWEQW,
 HAPPY-LXL,          HILLKY,        HIS983Y7,
 HOLLESPIRATE, HOME CHENKU, HOP WITH
 YOUR FEELING, HOURMINU5, ILUMINATY,
 INABINE, IRNTBFDOE, ISNJA, JIANGKUN HOME
 STORE,       JIECHENGDIANZI,      JUNETRY,
 KUANGDUANG, LKSDJKGAL, LUOTIANXIU,
 MARICHU,          NBSQ,        NVMCFHSERT,
 PDORMMGDF,        PEAHER,    PERSPECTIVE01,
 PIPIXIADEAI,           QITANGDASHENGSUN,
 RENXINGBENSHAN,        RRVTSPPPPP,     SALE
 OFFICIAL STORE, SANKUTOY20, SHOP-STORE,
 SOLEDABRAVOIMPORT,            SONGYUANYU,
 STT6556,      SUNCHENGJING,      SUNNY118,
 SUNSHINE WALL, SUNYANZHI, SZMLOVE,
       Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 2 of 15

VCGJV, WANGSAN, WBT525, WEICHENPEN,
WSP5322132, XIAOBINGFENGING, XULULUO,
XUMINGSHOP, YANHEMUKQ, YIFANG2015,
YUERNCVHF, ZHAOYALIN5155 and ZHOU12345,

Defendants
 Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 3 of 15

                             GLOSSARY

Term                  Definition
Plaintiff or Bang &   Bang & Olufsen A/S
Olufsen
Defendants            15626122961, 18520780903, alicy2493, amila, Andy
                      boutique store, BBlishiwo, Blue sky Green sea,
                      BOOMLY,          boyce,      capfuyou5703,        cforkty,
                      czyouth0222, deidei6666, dhyyouth0113, DSLKJFO5,
                      dtyo31ww, duxiaoxueln99075, Esepreny Baby's,
                      FFGHM, fgjd7uy63, fgsrtwartaw, fgxxhgrt, fhgdtr,
                      fhgrtre, flowerton, fltyrjvrg, full cat, gcjaetwrqweQW,
                      Happy-LXL, HILLKY, his983y7, hollespirate, Home
                      ChenKu, hop with your feeling, hourminu5, Iluminaty,
                      InaBine, irntbfdoe, ISNJA, jiangkun home store,
                      jiechengdianzi, junetry, kuangduang, lksdjkgal,
                      luotianxiu, Marichu, NBsq, nvmcfhsert, pdormmgdf,
                      peaher, Perspective01, pipixiadeai, qitangdashengsun,
                      renxingbenshan, rrvtsppppp, SALE Official Store,
                      sankutoy20,        shop-store,        soledabravoimport,
                      songyuanyu, stt6556, sunchengjing, Sunny118,
                      Sunshine wall, sunyanzhi, szmLOVE, VCGJV,
                      wangsan,      wbt525,      weichenpen,       wsp5322132,
                      Xiaobingfenging, xululuo, xumingshop, YanhemukQ,
                      YIFang2015,       yuerncvhf,       zhaoyalin5155      and
                      zhou12345
Wish                  Wish.com, a San Francisco, California-based, online
                      marketplace and e-commerce platform owned by
                      ContextLogic, Inc., a Delaware corporation
                      (“ContextLogic”), that allows manufacturers and other
                      third-party merchants, like Defendants, to advertise,
                      distribute, offer for sale, sell and ship their retail
                      products, which, upon information and belief, primarily
                      originate from China, directly to consumers worldwide
                      and specifically to consumers residing in the U.S.,
                      including New York
Epstein Drangel       Epstein Drangel LLP, counsel for Plaintiff
New York Address      244 Madison Ave, Suite 411, New York, New York
                      10016
Complaint             Plaintiff’s Complaint filed on December 10, 2020
Application           Plaintiff’s Ex Parte Application for: 1) a temporary
                      restraining order; 2) an order restraining Merchant
                      Storefronts (as defined infra) and Defendants’ Assets
                      (as defined infra) with the Financial Institutions (as
                      defined infra); 3) an order to show cause why a
                      preliminary injunction should not issue; 4) an order
                      authorizing bifurcated and alternative service and 5) an
                      order authorizing expedited discovery filed on
                      December 10, 2020
                                    i
 Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 4 of 15

Serup Dec.              Declaration of Morten R. Serup in Support of Plaintiff’s
                        Application
Drangel Dec.            Declaration of Jason M. Drangel in Support of
                        Plaintiff’s Application
B&O Products            High-end luxury Danish consumer electronics,
                        including the BEOPLAY wireless earbuds, BEOPLAY
                        and BEOSOUND portable sneakers and BEOPLAY
                        headphones
B&O Marks               U.S. Trademark Registration Nos.: 3,106,984 for “

                              ” for a variety of goods in Classes 9, 20, 35, 37,


                        41 and 42; 1,007,565 for “             ” for a variety of
                        goods in Classes 7, 9, 11, 12 and 15; 3,063,786 for
                        “BANG & OLUFSEN” for a variety of goods in
                        Classes 9, 20, 35, 37, 41 and 42; 1,006,022 for “BANG
                        & OLUFSEN” for a variety of goods in Class 9;
                        4,489,925 for “BEOPLAY” for a variety of goods in
                        Classes 9, 20, 35, 36 and 38 and 2,340,801 for
                        “BEOSOUND” for a variety of goods in Class 9
Counterfeit Products    Products bearing or used in connection with the B&O
                        Marks, and/or products in packaging and/or containing
                        labels bearing the B&O Marks, and/or bearing or used
                        in connection with marks that are confusingly similar
                        to the B&O Marks and/or products that are identical or
                        confusingly similar to the B&O Products
Infringing Listings     Defendants’ listings for Counterfeit Products
User Accounts           Any and all websites and any and all accounts with
                        online marketplace platforms such as Wish, as well as
                        any and all as yet undiscovered accounts with
                        additional online marketplace platforms held by or
                        associated with Defendants, their respective officers,
                        employees, agents, servants and all persons in active
                        concert or participation with any of them
Merchant Storefronts    Any and all User Accounts through which Defendants,
                        their respective officers, employees, agents, servants
                        and all persons in active concert or participation with
                        any of them operate storefronts to manufacture, import,
                        export, advertise, market, promote, distribute, display,
                        offer for sale, sell and/or otherwise deal in Counterfeit
                        Products, which are held by or associated with
                        Defendants, their respective officers, employees,
                        agents, servants and all persons in active concert or
                        participation with any of them
Defendants’ Assets      Any and all money, securities or other property or
                        assets of Defendants (whether said assets are located in
                        the U.S. or abroad)
Defendants’ Financial   Any and all financial accounts associated with or
                                     ii
 Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 5 of 15

Accounts                 utilized by any Defendants or any Defendants’ User
                         Accounts or Merchant Storefront(s) (whether said
                         account is located in the U.S. or abroad)
Financial Institutions   Any banks, financial institutions, credit card companies
                         and payment processing agencies, such as
                         ContextLogic, PayPal Inc. (“PayPal”), Payoneer Inc.
                         (“Payoneer”), PingPong Global Solutions, Inc.
                         (“PingPong”) and other companies or agencies that
                         engage in the processing or transfer of money and/or
                         real or personal property of Defendants
Third Party Service      Online marketplace platforms, including, without
Providers                limitation, those owned and operated, directly or
                         indirectly, by ContextLogic, such as Wish, as well as
                         any and all as yet undiscovered online marketplace
                         platforms and/or entities through which Defendants,
                         their respective officers, employees, agents, servants
                         and all persons in active concert or participation with
                         any of them manufacture, import, export, advertise,
                         market, promote, distribute, offer for sale, sell and/or
                         otherwise deal in Counterfeit Products which are
                         hereinafter identified as a result of any order entered in
                         this action, or otherwise




                                      iii
         Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 6 of 15




       WHERAS, Plaintiff having moved ex parte on December 10, 2020 against Defendants for

the following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and

Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary

injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an

order authorizing expedited discovery;

       WHEREAS, the Court entered an Order (“TRO”) granting Plaintiff’s Application on

December 21, 2020 which ordered Defendants to appear on January 6, 2021 at 12:00 p.m. to show

cause why a preliminary injunction should not issue (“Show Cause Hearing”);

       WHEREAS, on December 30, 2020, pursuant to the alternative methods of service

authorized by the TRO, Plaintiff served the Summons, Complaint, TRO and all papers filed in

support of the Application on each and every Defendant;

       WHEREAS, on January 6, 2021 at 12:00 p.m., Plaintiff appeared at the Show Cause

Hearing, however, no Defendants appeared.

                                                 ORDER

   1. The injunctive relief previously granted in the TRO shall remain in place through the

       pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

       Procedure 65 and Section 34 of the Lanham Act.

       a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

           the following acts or omissions pending the final hearing and determination of this

           action or until further order of the Court:

               i. manufacturing, importing, exporting, advertising, marketing, promoting,

                  distributing, displaying, offering for sale, selling and/or otherwise dealing in

                  Counterfeit Products or any other products bearing one or more of the B&O



                                                  1
Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 7 of 15




        Marks and/or marks that are confusingly similar to, identical to and constitute

        a counterfeiting and/or infringement of the B&O Marks;

    ii. directly or indirectly infringing in any manner any of Plaintiff’s B&O Marks;

   iii. using any reproduction, counterfeit, copy or colorable imitation of Plaintiff’s

        B&O Marks to identify any goods or services not authorized by Plaintiff;

    iv. using any of Plaintiff’s B&O Marks or any other marks that are confusingly

        similar to the B&O Marks on or in connection with Defendants’ manufacturing,

        importing, exporting, advertising, marketing, promoting, distributing,

        displaying, offering for sale, selling and/or otherwise dealing in Counterfeit

        Products;

    v. using any false designation of origin or false description, or engaging in any

        action which is likely to cause confusion, cause mistake and/or to deceive

        members of the trade and/or the public as to the affiliation, connection or

        association of any product manufactured, imported, exported, advertised,

        marketed, promoted, distributed, displayed, offered for sale or sold by

        Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of

        any product manufactured, imported, exported, advertised, marketed,

        promoted, distributed, displayed, offered for sale or sold by Defendants and

        Defendants’ commercial activities and Plaintiff;

    vi. secreting, concealing, destroying, altering, selling off, transferring or otherwise

        disposing of and/or dealing with: (i) Counterfeit Products and/or (ii) any

        computer files, data, business records, documents or any other records or

        evidence relating to their User Accounts, Merchant Storefronts or Defendants’



                                       2
 Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 8 of 15




            Assets and the manufacture, importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products;

     vii. effecting assignments or transfers, forming new entities or associations, or

            creating and/or utilizing any other platform, User Account, Merchant Storefront

            or any other means of importation, exportation, advertising, marketing,

            promotion, distribution, display, offering for sale and/or sale of Counterfeit

            Products for the purposes of circumventing or otherwise avoiding the

            prohibitions set forth in this Order; and

     viii. knowingly instructing, aiding or abetting any other person or business entity in

            engaging in any of the activities referred to in subparagraphs 1(a)(i) through

            1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1(c)(i) below.

b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

   restrained and enjoined from engaging in any of the following acts or omissions

   pending the final hearing and determination of this action or until further order of the

   Court:

       i. secreting, concealing, transferring, disposing of, withdrawing, encumbering or

            paying Defendants’ Assets from or to Defendants’ Financial Accounts until

            further ordered by this Court;

       ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

            disposing of and/or dealing with any computer files, data, business records,

            documents or any other records or evidence relating to the Defendants’ User

            Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,



                                             3
     Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 9 of 15




               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii) and 1(b)(i) through 1(b)(ii) above.

   c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

       engaging in any of the following acts or omissions pending the final hearing and

       determination of this action or until further order of the Court:

           i. providing services to Defendants, Defendants’ User Accounts and Defendants’

               Merchant Storefronts, including, without limitation, continued operation of

               Defendants’ User Accounts and Merchant Storefronts;

           ii. secreting, concealing, destroying, altering, selling off, transferring or otherwise

               disposing of and/or dealing with any computer files, data, business records,

               documents or any other records or evidence relating to the Defendants’ User

               Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,

               importation, exportation, advertising, marketing, promotion, distribution,

               display, offering for sale and/or sale of Counterfeit Products; and

          iii. knowingly instructing, aiding, or abetting any other person or business entity in

               engaging in any of the activities referred to in subparagraphs 1(a)(i) through

               1(a)(vii), 1(b)(i) through 1(b)(ii) and 1(c)(i) through 1(c)(ii) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

   place through the pendency of this litigation, including that:

   a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial



                                              4
    Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 10 of 15




       Institutions who are served with this Order shall locate and attach Defendants’

       Financial Accounts, shall provide written confirmation of such attachment to Plaintiff’s

       counsel and provide Plaintiff’s counsel with a summary report containing account

       details for any and all such accounts, which shall include, at a minimum, identifying

       information for Defendants and Defendants’ User Accounts, contact information for

       Defendants (including mailing addresses and e-mail addresses), account numbers and

       account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO

   shall remain in place through the pendency of this litigation, including that:

   a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of

       Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

       and Eastern Districts of New York and Defendants who are served with this Order shall

       provide written responses under oath to such interrogatories within fourteen (14) days

       of service to Plaintiff’s counsel.

   b) Plaintiff may serve requests for the production of documents pursuant to Rules 26 and

       34 of the Federal Rules of Civil Procedure and Defendants who are served with this

       Order, their respective officers, employees, agents, servants and attorneys and all

       persons in active concert or participation with any of them who receive actual notice of

       this Order shall produce all documents responsive to such requests within fourteen (14)

       days of service to Plaintiff’s counsel.

   c) Within fourteen (14) days after receiving notice of this Order, all Financial Institutions

       who receive service of this Order shall provide Plaintiff’s counsel with all documents

       and records in their possession, custody or control (whether located in the U.S. or



                                             5
 Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 11 of 15




        abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and

        Merchant Storefronts, including, but not limited to, documents and records relating to:

   i.      account numbers;

  ii.      current account balances;

 iii.      any and all identifying information for Defendants and Defendants' User Accounts,

           including names, addresses and contact information;

 iv.       any and all account opening documents and records, including, but not limited to,

           account applications, signature cards, identification documents, and if a business

           entity, any and all business documents provided for the opening of each and every

           of Defendants’ Financial Accounts;

  v.       any and all deposits and withdrawal during the previous year from each and every

           of Defendants’ Financial Accounts and any and all supporting documentation,

           including, but not limited to, deposit slips, withdrawal slips, cancelled checks and

           account statements;

 vi.       any and all wire transfers into each and every of Defendants’ Financial Accounts

           during the previous year, including, but not limited to, documents sufficient to show

           the identity of the destination of the transferred funds, the identity of the

           beneficiary’s bank and the beneficiary’s account number;

vii.       any and all User Accounts and account details, including, without limitation,

           identifying information and account numbers for any and all User Accounts that

           Defendants have ever had and/or currently maintain;

viii.      the identities, location and contact information, including any and all e-mail

           addresses, of Defendants, their respective officers, employees, agents, servants and



                                             6
        Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 12 of 15




                  all persons in active concert or participation with any of them;

        ix.       the nature of Defendants’ businesses and operations, methods of payment, methods

                  for accepting payment and any and all financial information, including, but not

                  limited to, information associated with Defendants’ User Accounts, a full

                  accounting of Defendants’ sales history and listing history under such accounts,

                  and Defendants’ Financial Accounts associated with Defendants’ User Accounts;

                  and

         x.       Defendants’ manufacturing, importing, exporting, advertising, marketing,

                  promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

                  Products, or any other products bearing the B&O Marks and/or marks that are

                  confusingly similar to, identical to and constitute a counterfeiting and/or

                  infringement of the B&O Marks.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

   shall provide to Plaintiff’s counsel all documents and records in its possession, custody or

   control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

   Defendants’ Merchant Storefronts, including, but not limited to, documents and records

   relating to:

          i.      any and all User Accounts and Defendants’ Merchant Storefronts and account

                  details, including, without limitation, identifying information and account numbers

                  for any and all User Accounts and Defendants’ Merchant Storefronts that

                  Defendants have ever had and/or currently maintain with the Third Party Service

                  Providers;




                                                    7
     Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 13 of 15




      ii.      the identities, location and contact information, including any and all e-mail

               addresses of Defendants;

      iii.     the nature of Defendants’ businesses and operations, methods of payment, methods

               for accepting payment and any and all financial information, including, but not

               limited to, information associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history

               and listing history under such accounts and Defendants’ Financial Accounts with

               any and all Financial Institutions associated with Defendants’ User Accounts and

               Defendants’ Merchant Storefronts; and

      iv.      Defendants’ manufacturing, importing, exporting, advertising, marketing,

               promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

               Products, or any other products bearing one or more of the B&O Marks and/or

               marks that are confusingly similar to, identical to and constitute an infringement of

               the B&O Marks.

4. As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

     on, and shall be deemed effective as to Defendants if it is completed by one of the following

     means:

a)          delivery of: (i) PDF copy of this Order, or (ii) a link to a secure website (including

            NutStore, a large mail link created through Rmail.com and via website publication

            through   a   specific   page   dedicated   to   this   Lawsuit   accessible   through

            ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy

            of this Order to Defendants’ e-mail addresses to be determined after having been

            identified by Alibaba and/or AliExpress pursuant to Paragraph V(C) of the TRO; or



                                                 8
     Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 14 of 15




b)      delivery of a message to Defendants through the system for communications

        established by the Third Party Service Providers on their respective platforms,

        providing a link to a secure website (such as NutStore or a large mail link created

        through Rmail.com) where each Defendant will be able to download a PDF copy of

        this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

     ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

     Service Providers and Financial Institutions through the pendency of this action.

6. As sufficient cause has been shown, service of this Order shall be made on and deemed

     effective as to the Third Party Service Providers and Financial Institutions if it is completed

     by the following means:

        a) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            PayPal will be able to download a PDF copy of this Order via electronic mail to EE

            Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

        b) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            ContextLogic, Inc. will be able to download a PDF copy of this Order via electronic

            mail to ContextLogic Inc.’s counsel, Dwight Lueck, at Dwight.Lueck@btlaw.com,

            Brittany    Smith,    at     Brittany.Smith@btlaw.com,     and    Rocky    Cislak,    at

            Rocky.Cislak@btlaw.com;

        c) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

            Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail

            to        Payoneer         Inc.’s    Customer       Service       Management          at

            customerservicemanager@payoneer.com and Edward Tulin, counsel for Payoneer



                                                9
       Case 1:20-cv-10416-JPO Document 13 Filed 01/21/21 Page 15 of 15




              Inc., at Edward.Tulin@skadden.com; and

          d) delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where

              PingPong Global Solutions Inc. will be able to download a PDF copy of this Order

              via electronic mail to Zeng Ni of PingPong Global Solutions Inc.’s Legal

              Department at xieqt@pingpongx.com and legal@pingpongx.com.

   7. Defendants are hereby given notice that they may be deemed to have actual notice of the

       terms of this Order and any act by them or anyone of them in violation of this Order may

       be considered and prosecuted as in contempt of this Court.

   8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition

       of this case or until this Order is terminated.

   9. This Order shall remain in effect during the pendency of this action, or until further order

       of the Court.

   10. Any Defendants that are subject to this Order may appear and move to dissolve or modify

       the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.


SO ORDERED.

SIGNED this 11th day of January, 2021, at 8:50 a.m., New York,
New York

                                                         _________________________________
                                                         HON. J. PAUL OETKEN
                                                         UNITED STATES DISTRICT JUDGE




                                                 10
